CRANDALL, Presiding Judge,
concurring.
I concur with the result reached by the majority. The admission into evidence of appellant’s drug usage and State’s Exhibits 27 and 28 was clearly improper and constituted prejudicial error. Prejudicial error and plain error, however, are not synonymous terms. State v. Miller, 604 S.W.2d 702, 706 (Mo.App.1980). The power to review sua sponte for plain error is rarely exercised and properly so. State v. Moon, 602 S.W.2d 828, 837 (Mo.App.1980). I concur with the majority only because of the rare application of Rule 30.20 and because of the overwhelming admissible evidence in this case.